Citation Nr: 0617610	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder, to include as secondary to the veteran's service-
connected status post arthroscopy and debridement of the 
right knee.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The veteran's appeal also initially included the issue of an 
increased evaluation for his service-connected right knee 
disorder that was addressed in a March 2004 Statement of the 
Case.  In his May 2004 Substantive Appeal, however, the 
veteran indicated that he sought to drop this issue from 
appellate status.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A review of the transcript of the veteran's January 2006 
hearing reflects that there exist pertinent medical records 
which have not been obtained by the Board to date.  

First, the Board notes that the claims file contains records 
from the Holmes Regional Medical Center in Melbourne, 
Florida, dated through March 1999.  

During his hearing, the veteran stated that he was continuing 
to receive back treatment from Dr. Richard Hines at this 
facility.  While he indicated that he would submit 
corresponding treatment records, the Board has not received 
such records to date and is required to obtain these records 
under 38 U.S.C.A. § 5103A(b).  

Additionally, the veteran reported recent back treatment from 
an orthopedist at the VA Outpatient Clinic (VAOPC) in Viera, 
Florida.  Records of such treatment must also be obtained.  
Id.  See also See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After receiving a signed release form 
with address information, the RO should 
contact the Holmes Regional Medical 
Center and request all records of 
treatment of the veteran beginning in 
March 1999.  All records received by the 
RO must be added to the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
must be added to the claims file.  

2.  The RO should also contact the Viera 
VAOPC and request all of the veteran's 
medical records contained at that 
facility.  All records received by the RO 
must be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.  

3.  The RO should next review any newly 
received medical evidence to ensure that 
all necessary development has been 
accomplished.  Any additional development 
indicated in view of the newly received 
evidence must be accomplished.  

4.  Then, the RO must readjudicate the 
veteran's claim.  If the determination 
remains unfavorable, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

